Name: Commission Regulation (EEC) No 3166/81 of 3 November 1981 amending quantitative limits fixed for imports of certain textile products originating in South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 316/ 18 Official Journal of the European Communities 6 . 11 . 81 COMMISSION REGULATION (EEC) No 3166/81 of 3 November 1981 amending quantitative limits fixed for imports of certain textile products originating in South Korea States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 920/81 (2), and in particular Articles 7, 9 (2) and 15 thereof, Whereas , by Commission Regulation (EEC) No 920/81 , quantitative limits agreed with third countries are shared between the Member States for 1981 ; Whereas , in the bilateral agreements , the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas South Korea has asked that the allocation of Community quantitative limits among the Member The Community quantitative limits for textile products as originating in South Korea and certain Member States ' shares thereof, as fixed in Annex IV to Regulation (EEC) No 3059/78 , are hereby amended for 1981 as laid down in the Annex . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1981 . For the Commission Antonio GIOLITTI Member of the Commission (') OJ No L 365, 27 . 12 . 1978 , p . 1 . ( 2) OJ No L 98 , 9 . 4 . 1981 , p . 1 . 6 . 11 . 81 Official Journal of the European Communities No L 316/ 19 ANNEX Cate ­ gory CCT heading No NIMEXE codes ( 1981 ) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1981 9 55.08 62.02 B III a) 1 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics South Korea D F EEC Tonnes 341 143 818 14 A 61.01 AI 61.01-01 Men's and boys ' outer garments : Men's and boys' coats of impreg ­ nated, coated, covered or lami ­ nated woven fabric falling within heading No 59.08 , 59.11 or 59.12 South Korea D BNL EEC 1 000 pieces 1 414 323 3 084 15 A 61.02 Bla) 61.02-05 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants ' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 South Korea D BNL EEC 1 000 pieces 810 148-3 1 488-3 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers, other than garments of category 15 A, of wool , of cotton or of man-made textile fibres South Korea D EEC 1 000 pieces 1 507 4 382 67 60.05 A II b) 5 B 60.06 B II III 60.05-93 ; 94 ; 95 ; 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized ; articles (other than bathing costumes) of knitted or crocheted fabric , elastic or rubberized, of wool , of cotton, or of man-made textile fibres South Korea BNL UK EEC Tonnes 76 544 735 No L 316/20 Official Journal of the European Communities 6 . 11 . 81 Cate ­ gory CCT heading No NIMEXE codes ( 1981 ) . Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1981 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres South Korea D EEC 1 000 pieces 290 603 78 61.01 All B III Vf) 1 g) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys ' outer garments : Men's and boys ' woven bath robes , dressing gowns, smoking jackets and similar indoor wear and other outer garments , except garments of categories 6 , 14 A, 14 B, 16 , 17, 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres South Korea D EEC Tonnes 183 1 279 83 60.05 Alia) b) 4 hh) 1 1 22 33 44 ijij ) 1 1 kk) 1 1 U) 11 22 33 44 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 90 ; 91 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted, not elastic or rubberized, other than garments of categories 5 , 7 , 26 , 27, 28 , 71 , 72, 73 , 74 and 75, of wool , of cotton or of man-made textile fibres South Korea D BNL EEC Tonnes 88 22 414 91 62.04 All B II 62.04-23 ; 73 Tarpaulins, sails , awnings, sun ­ blinds , tents and camping goods : Tents South Korea (') D EEC Tonnes 819 1 857 (') The equivalents in pieces of these quantitative limits shall be (in 1 000 pieces): D = 163, EEC = 371 .